Appeal by the defendant of the Supreme Court, Queens County (Posner, J.), rendered April 12, 1989, convicting him of criminal sale of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The decision as to whether to permit a defendant to withdraw a previously entered plea of guilty rests within the sound discretion of the sentencing court (see, People v Pettway, 140 AD2d 721; People v Melendez, 135 AD2d 660). As a defendant may not withdraw a guilty plea by an unsupported assertion of innocence where the plea was voluntarily made with the advice of competent counsel following an appraisal of all the relevant facts (see, People v Tannenbaum, 116 AD2d 677), the sentencing court did not improvidently exercise its discretion when the defendant made unsupported claims of innocence. Similarly, his claim of ineffective assistance of counsel and coercion is belied by the record. Bracken, J. P., Kunzeman, Eiber, Balletta and Ritter, JJ., concur.